Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Response To Election/Restriction filed on 05/05/2022:
Claims 1-8 have been examined.
Claims 5-7 have been elected by Applicant.
Claims 5-7 have been further examined.
Claims 6-7 have been withdrawn from consideration.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features: “IP relay connected with number of messages;” “outdoors 3 lenses and 2 lenses on deep Learning machine Cameras connected to sensor,” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
1.	Claim 5 objected to because of the following informalities: the claimed term “rely” appears to be misspelled term for the “relay,” as claimed in claim 5. Appropriate correction is required.
2.	Claim 7 objected to because of the following informalities: the claimed terms “lance,” “lances” appear to be misspelled terms for the specified “lens,” “lenses,” at least in accordance with fig. 5 and Para [0038] of the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 5-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	Claim 5 recites the limitation/feature “mentoring center” that is not described or supported in the specification. Clarification and/or appropriate correction is required.
	For the purpose of this examination, it will be interpreted and believed that the claimed term “mentoring center” is a misspelled term for the claimed/specified “monitoring center.” 
1.1.2	Claim 5 recites the limitation/feature “the rely” that is not described or supported in the specification. Clarification and/or appropriate correction is required.
	For the purpose of this examination, it will be interpreted and believed that the claimed term “rely” is a misspelled term for the “relay,” as claimed in claim 5.
1.1.3	Claim 5 recites the limitation/feature “IP relay connected with number of messages” that is not described or supported in the specification. It is not shown in the drawing either. Clarification is required.
	For the purpose of this examination, the limitation/feature “IP relay connected with number of messages” is not given a patentable weight, and is withdrawn from consideration.
Hence, the corresponding limitation/feature in the body of claim 5 will be interpreted as the following: “prepaid text messages in set of numbers on driver/rider app and connected to smart wearable textile that has biometric access control sensor built in the smart wearable will be sent like for example the riders are loud and if driver touch the sensors twice fast then a second prepare message will be text to the mentoring center.” 
1.1.4	Claim 5 recites the limitation/feature “driver touch the sensors twice fast” that is not described or supported in the specification. Clarification and/or appropriate correction is required.
1.1.5	Claim 6 recites the limitation/feature “data process to find and reduce false alarms or false calls for self-driving cars perception and car driving skills” that is not described or supported in the specification, and therefore that is unclear what it is. 
1.1.6	Claim 6 recites the limitation/feature “data collected functionality through new stimulation for virtual self-driving car driving in real streets and facing real situations to compare the virtual self-driving car decisions with existing driver of the car” that is not described or supported in the specification, and therefore that is unclear what it is. 
For the purpose of this examination, claim 6 is withdrawn from consideration.
1.1.7	Claim 7 recites the limitations/features that are not described or supported in the specification, and therefore that is unclear what they are. Hence it’s unclear what is being claimed in claim 7. Figure 5 of the specification presents a camera with 2 or 3 lenses, wherein the 2 lenses and/or the 3 lenses appear to be in communication/connection with Deep Learning Machine, HOWEVER, there is no explanation, or discussion, or other type of support for unclear what is being claimed in claim 7.   
For the purpose of this examination, claim 7 is withdrawn from consideration.
1.1.7	Claims 6-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claim 5, and for failing to cure the deficiencies listed above.
	
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.1	Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
2.1.1	Regarding claim 5, the phrase "like for example the riders are loud" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
For the purpose of this examination, the limitation/feature "like for example the riders are loud" is not given a patentable weight, and is withdrawn from consideration.  
2.1.2	Claim 5 recites the limitation/feature “driver touch the sensors twice fast,” which is unclear whether the driver touches the sensors second time, immediately right away after the driver touches the sensors first time, similar to a well-known in the art double-click of a computer touch pad or a computer mouse, OR the driver touches the sensors in a faster or a quicker manner compare to when the driver touched the sensors previously, which renders the claim indefinitely. Additionally, this limitation/feature is not described or supported in the specification. Clarification is required.
For the purpose of this examination, the term "twice fast" is not given a patentable weight, and is withdrawn from consideration.  
Hence, taking into consideration the above, and, in addition, the rejections under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, above, the corresponding limitation/feature in the body of claim 5 will be interpreted as the following: “prepaid text messages in set of numbers on driver/rider app and connected to smart wearable textile that has biometric access control sensor built in the smart wearable textile, will be sent, second touch then a second prepare message will be text to the monitoring center.”
2.1.3	Claim 5 recites the limitations "the cell phone,” in in the claim preamble, and “the smart wearable;” “the biometric sensor;” “the rely;” ”the mentoring center” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
2.1.4	Claim 6 recites the limitations "the false alarms or false calls;” “the virtual self-driving car decisions” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
2.1.5	Claim 7 recites the limitations "the system;” “the stored data true call;” “the cameras;” “the type of object;” “the second and third lance;” “the object seen by each lance;” “the directions of moving object;” “the data storage or deep learning machine;” “the brains of making decision” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
2.1.6	Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 5, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 5 rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9019131B2) in view of Tyler (US 20150290454A1), further in view of Lim (KR 20160089724A), further in view of Shin (KR 101861128B1), and further in view of Mori (JP 2004080653A). 
As per claim 5, Kim and Tyler discloses through the invention (see entire document) a method for silent unheard communications between driver/rider and a monitoring center through sending text messages on a cell phone without touching the cell phone (see entire Kim document, particularly fig. 1, abstract, c2, lines 1-16, c4, lines 48-64, c5, lines 21-34, c5, line 48 through c8, line 2, claims 1-18), comprising: 
prepaid text messages in set of numbers on driver/rider app and connected to wearable textile, so if a person touch it one touch the biometric sensor then a prepaid massage will be sent and if driver touch the sensors twice then a second prepare message will be text to the monitoring center (see entire Kim document, particularly fig. 1, abstract, c2, lines 1-16, c4, lines 48-64, c5, lines 21-34, c5, line 48 through c8, line 2, claims 1-18).
Kim does not explicitly disclose, through the invention, or is missing smart wearable textile that has biometric access control sensor built in the smart wearable textile; touching the biometric sensor one touch then touching it second touch; massage that will be sent if person touch biometric sensor one touch/time, and if driver touch the sensors second touch then a second prepare message will be text to the monitoring center. 
However, Tyler teaches this limitation/feature through the invention (see entire document), particularly in fig. 15, 18-19, Para [0051, 0160, 0183, 0535, 0545] – teaching several transmitters 104 fixed in an array by connecting web 106 made of fabric or some other flexible material capable of closely fitting above the skin 102 in contour-fitting fashion (with the web 106 being shown above the surface of the skin 102 in FIG. 15 for sake of clarity), for example in Para [0545]).
Additionally, the Examiner finds that Tyler reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Tyler teach on a conductive fabric/textile with built in sensors that function while in contact with a human body/skin.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Lim, in turn, teaches through the invention (see entire document), particularly in claim 7, situation when the first touch is changed to a second touch dragged in a certain direction, the mobile terminal characterized in that the control output is converted to the full text of the text associated with the notification message by voice.
Additionally, the Examiner finds that Lim reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Lim teach on different types of messages sent/transmitted depending on number of touches, by a human, sensors.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Shin, in turn, teaches through the invention (see entire document), particularly in claim 15, a first touch input and a second touch input, wherein determining the text message comprises: determining a first text message and a second text message corresponding to the first touch input and the second touch input, respectively, wherein the transmitting the determined text message to the server comprises: transmitting the first text message and the second text message to the server.
Additionally, the Examiner finds that Shin reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Shin teach on different messages sent/transmitted depending on number of touch inputs.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Mori, in turn, teaches through the invention (see entire document), particularly in Para [0154], by a simple operation of touching the detection means with each other, a message corresponding to the number of touches that can be transmitted to the other party, so that communication can be facilitated, and only a predetermined message can be transmitted to each terminal.
Additionally, the Examiner finds that Mori reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Shin teach on different messages sent/transmitted depending on number of touch inputs.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Kim by incorporating, applying and utilizing the above steps, technique and features as taught by Tyler. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to advantageously extract operations where silent communication is critical (see entire Tyler document, particularly Para [0535]);
by incorporating, applying and utilizing the above steps, technique and features as taught by Lim. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to convert to the full text of the text associated with the notification message by voice (see entire Lim document, particularly claim 7);  
by incorporating, applying and utilizing the above steps, technique and features as taught by Shin. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance method for providing a text message based on a touch input (see entire Shin document, particularly Section “Technical Field” on page 1 of 10 in the Shin prior art reference); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Mori. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to display a message acquired and determined by touch of a person on a display unit of another terminal device and output the message from a speaker of the other terminal device (see entire Mori document, particularly Para [0154]).

Claims 6-7 withdrawn from consideration.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662